             Case 2:20-cv-00669-RSL Document 68-1 Filed 08/06/20 Page 1 of 2




 1

 2

 3

 4                                                                    Hon. Robert S. Lasnik
 5

 6

 7                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     OSURE BROWN, on his own behalf and on
 9   behalf of other similarly situated persons,
                                                   No. 2:20-cv-00669-TLF
10                  Plaintiff,
                                                   ORDER ON DEFENDANT
11            vs.                                  PATENAUDE & FELIX, APC’S
                                                   RULE 12(b)(6) MOTION TO DISMISS
12   TRANSWORLD SYSTEMS, INC.,
     PATENAUDE & FELIX, APC; U.S. BANK,
13   NA. NATIONAL COLLEGIATE STUDENT               [PROPOSED]
     LOAN TRUST 2004-1, NATIONAL
14   COLLEGIATE STUDENT LOAN TRUST
     2004-2, NATIONAL COLLEGIATE
15   STUDENT LOAN TRUST 2005-1,
     NATIONAL COLLEGIATE STUDENT
16   LOAN TRUST 2005-2, NATIONAL
     COLLEGIATE STUDENT LOAN TRUST
17   2005-3, NATIONAL COLLEGIATE
     STUDENT LOAN TRUST 2006-1,
18   NATIONAL COLLEGIATE STUDENT
     LOAN TRUST 2006-2, NATIONAL
19   COLLEGIATE STUDENT LOAN TRUST
     2007-1, and NATIONAL COLLEGIATE
20   STUDENT LOAN TRUST 2007-2,
21                  Defendants.
22
              THIS MATTER, having come before the Court on Defendant Patenaude & Felix,
23
     APC’s Rule 12(b)(6) Motion to Dismiss, the Court having reviewed the records and files
24
     herein, and specifically:
25

     ORDER ON DEFENDANT PATENAUDE & FELIX,
     APC’S RULE 12(B)(6) MOTION TO DISMISS - 1
     2:20-cv-00669-TLF
     6671428.doc
              Case 2:20-cv-00669-RSL Document 68-1 Filed 08/06/20 Page 2 of 2




 1
              1.     Plaintiff’s Amended Complaint, (Dkt 56);
 2
              2.     Defendants’ Joint Motion to Dismiss on Common Issues;
 3
              3.     Defendant Patenaude & Felix, APC’s Rule 12(b)(6) Motion to Dismiss;
 4
              4.     Declaration of Kristine E. Kruger Requesting Judicial Notice, (Dkt 43);
 5
              5.     Declaration of Marc Rosenberg Requesting Judicial Notice, (Dkt 48);
 6
              6.     Plaintiff’s Response to Motions to Dismiss
 7
              7.     Defendants’ Reply on Joint Motion to Dismiss on Common Issues;
 8
              8.     Defendant Patenaude & Felix, APC’s Reply on Rule 12(b)(6) Motion to
 9
     Dismiss;
10
              9.     _______________________________________________________________ ;
11
              and the Court being fully advised in the premises, now, therefore, it is ORDERED that
12
              1.     Defendants’ Joint Motion to Dismiss on Common Issues is hereby GRANTED.
13
              2.     Defendant Patenaude & Felix, APC’s Rule 12(b)(6) Motion to Dismiss is hereby
14
     GRANTED;
15
              3.     All claims alleged against Patenaude & Felix, APC are hereby dismissed with
16
     prejudice, and Patenaude & Felix, APC is dismissed with prejudice as a party to this litigation
17
     for all purposes.
18
              There being no just reason for delay, the Clerk is instructed to immediately enter this
19
     order.
20
              ENTERED this ___ day of _________________ , 2020.
21

22

23                                                _______________________________________
                                                  Hon. Robert S. Lasnik
24                                                U.S. District Court Judge
25

     ORDER ON DEFENDANT PATENAUDE & FELIX,
     APC’S RULE 12(B)(6) MOTION TO DISMISS - 2
     2:20-cv-00669-TLF
     6671428.doc
